                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DERIK NATHANIEL WALKER,                            Case No. 18-cv-05656-SI
                                   8                     Plaintiff,
                                                                                            ORDER OF TRANSFER
                                   9              v.

                                  10     E. ARNOLD, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Derik Nathaniel Walker filed this civil rights action under 42 U.S.C. § 1983, complaining of

                                  14   events or omissions that occurred at the California State Prison – Solano in Solano County,

                                  15   California. The defendants work at that prison and the California Medical Facility – Vacaville, also

                                  16   located in Solano County, and apparently reside in Solano County. Solano County is located within

                                  17   the venue of the Eastern District of California. No defendant is alleged to reside in, and none of the

                                  18   events or omissions giving rise to the complaint occurred in, the Northern District of California.

                                  19   Venue therefore would be proper in the Eastern District of California and not in this one. See 28

                                  20   U.S.C. § 1391(b). Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this

                                  21   action is TRANSFERRED to the United States District Court for the Eastern District of California.

                                  22   The clerk shall transfer this matter.

                                  23          IT IS SO ORDERED.

                                  24   Dated: January 28, 2019

                                  25                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  26                                                    United States District Judge
                                  27

                                  28
